Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Abstract, line 10, cancel [Abstract of drawing: FIG 1].
The examiner’s amendment was done to present the abstract as one single paragraph.
Allowable Subject Matter
Claims 1-4 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Zhang et al (CN 109193131 A), hereinafter Zhang, teaches a dual-polarized antenna comprising a horizontal radiating unit and a vertical radiating unit, wherein the horizontal radiating unit comprises a power divider and a Vivaldi oscillator array; the Vivaldi oscillator array comprises a plurality of Vivaldi oscillator units uniformly distributed in a circumferential direction of the Vivaldi oscillator array; the power divider comprises a plurality of output ports in one-to-one correspondence with the plurality of Vivaldi oscillator units; and the plurality of output ports of the power divider are coupled to the plurality of Vivaldi oscillator units in a one-to-one correspondence; and the vertical radiating unit is disposed on one side of the horizontal radiating unit and comprises a vertically-polarized oscillator, and the vertically-polarized oscillator is configured to be combined with the Vivaldi oscillator array.
Zhang, however, fails to further teach that the horizontal radiating unit further comprises a first substrate and a second substrate fixedly connected to each other; and wherein the Vivaldi oscillator array is disposed on a side of the first substrate facing the second substrate; and the power divider is disposed on a side of the second substrate facing away from the first substrate, such that the Vivaldi oscillator array and the power divider are spaced by only the first substrate; and the second substrate on which the power divider is disposed has a higher cost than the first substrate and a diameter that is less than that of the first substrate.
Claims 2-4 and 8-10 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845